



COURT OF APPEAL FOR ONTARIO

CITATION: Majewsky v. Veveris, 2018 ONCA 938

DATE: 20181122

DOCKET: C62945

Simmons, Miller and Fairburn JJ.A.

BETWEEN

Peter Majewsky

Plaintiff (Respondent)

and

Juris
    Veveris and Christina Miller-Veveris

and
    Stewart Title Guaranty Company

Defendants (
Appellants
)

Marvin J. Huberman, for the appellants

Ryan Breedon, for the respondent

Heard: September 26, 2018

On appeal from the judgment of Justice M.J. Donohue of
    the Superior Court of Justice, dated October 11, 2016, with reasons reported at
    2016 ONSC 5608.

COSTS ENDORSEMENT

[1]

In a judgment dated October 24, 2018, we allowed the appellants appeal
    in part by setting aside the trial judges finding that the respondent was
    entitled to a prescriptive easement over a cedar trail that encroached on the
    appellants land and dismissing the respondents action in that respect. We
    dismissed the balance of the appellants appeal in which they sought to set
    aside the trial judges findings that the respondent had acquired possessory
    title to the house lands and a prescriptive easement over a portion of a
    laneway. We awarded costs of the appeal to the respondent in the amount of
    $10,000 and invited the parties to make submissions concerning the costs award
    in the court below. This is our decision concerning that award.

[2]

The trial judges order that the respondent is entitled to costs of
    $42,954.63 is varied to provide that the respondent is entitled to costs of $32,000.
    Although we set aside the trial judges finding that the respondent was
    entitled to a prescriptive easement over the cedar trail, overall, the
    respondent still bettered the offer to settle on which the trial judge relied
    in awarding costs. Further, although the respondents claim to a prescriptive
    easement over the cedar trail was a significant aspect of his claim, it paled
    in comparison to his claims to adverse possession of the house lands and a
    prescriptive easement over a portion of the laneway.

Janet
    Simmons J.A.

B.W.
    Miller J.A.

Fairburn
    J.A.


